860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank MILLER, Plaintiff-Appellant,v.CITY OF CLEVELAND DIVISION OF FIRE, Defendant-Appellee.
No. 87-4047.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1988.

Before KEITH, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se plaintiff appeals an order of the district court which dismissed his cause of action filed pursuant to 42 U.S.C. Sec. 1983, 42 U.S.C. Sec. 2000e and 29 U.S.C. Sec. 794.  His motions for the appointment of counsel and for summary judgment or the production of documents are now before this court.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Frank Miller filed a complaint alleging that he was improperly terminated from his employment with defendant City of Cleveland, Division of Fire in violation of 42 U.S.C. Sec. 1983, 42 U.S.C. 2000e and 29 U.S.C. Sec. 794.  Defendant thereafter sought the dismissal of the complaint in which it first maintained that plaintiff's claims under both 42 U.S.C. Sec. 1983 and 42 U.S.C. Sec. 2000e were barred by the operation of the statutes of limitations applicable to such cases.  Moreover, defendant also maintained that plaintiff had failed to establish that it conducted an agency or program that received federal financial assistance so as to be subject to the prohibitions contained in 29 U.S.C. Sec. 794.  Upon consideration of the response to the motion for summary judgment, in which plaintiff conceded the untimeliness of his claim under 42 U.S.C. Sec. 1983, the district court concurred with defendant's contentions and dismissed the complaint in its entirety.  Plaintiff subsequently filed this appeal.


3
Based upon a careful review of the record, the court concludes that the district court did not err in granting defendant's motion for summary judgment and dismissing the complaint.  Accordingly, the motions for appointment of counsel and for summary judgment or the production of documents are hereby denied and the district court's final order entered October 20, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.